Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered December 7, 2001. The judgment convicted defendant, upon a jury verdict, of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of assault in the second degree (Penal Law § 120.05 [2]). We reject the contention of defendant that he was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). For the reasons set forth in our decision in the appeal of a codefendant with whom defendant was jointly tried (People v Davis, 6 AD3d 1168 [2004]), we further reject the contentions of defendant that he was denied his right to a fair trial when Supreme Court discharged a juror and that the verdict is against the weight of the evidence. Defendant failed to preserve for our review his contention that the conviction of assault is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]), and we conclude that the sentence is not unduly harsh or severe. Present—Pigott, Jr., EJ., Fine, Scudder, Gorski and Hayes, JJ.